NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 05 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 ERIC R. TOWNSEL,                                No. 09-35444

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00482-JLR

   v.
                                                 MEMORANDUM *
 KEN QUINN, Superintendent; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Western District of Washington
                      James L. Robart, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Washington state prisoner Eric R. Townsel appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and we therefore deny Townsel’s request for oral argument.
See Fed. R. App. P. 34(a)(2).

EN/Research
officials failed to maintain safe conditions in the shower area and were deliberately

indifferent to his resulting medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. John Doe 1 v. Abbott Labs., 571 F.3d 930, 933 (9th

Cir. 2009), and we affirm.

       The district court properly determined that the allegations in Townsel’s

complaint failed to demonstrate that prison officials’ conduct in maintaining the

prison shower area violated the Eighth Amendment. See Farmer v. Brennan, 511
U.S. 825, 847 (1994) (requiring a successful Eighth Amendment claim based on

inhumane conditions of confinement to show that prison officials knew of a

substantial risk of serious harm and failed to take reasonable measures to avoid the

harm); Jackson v. Arizona, 885 F.2d 639, 641 (9th Cir. 1989) (explaining that

allegations describing slippery prison floors, without more, “do not state even an

arguable claim for cruel and unusual punishment”), superceded by statute on other

grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); see also

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (providing

discretion to deny leave to amend when amendment would be futile).

       The district court properly dismissed Townsel’s due process claim that he

was entitled to a custody and classification hearing prior to his transfer because he

failed to allege that his transfer imposed an atypical and significant hardship upon


EN/Research                                2                                    09-35444
him in relation to the ordinary incidents of prison life. See Sandin v. Conner, 515
U.S. 472, 484 (1995).

       The district court properly granted summary judgment to defendant Munk

because Townsel failed to raise a triable issue as to whether Munk was deliberately

indifferent to his medical needs. See Toguchi v. Chung, 391 F.3d 1051, 1057-58

(9th Cir. 2004) (explaining that mere negligence in diagnosing or treating a

medical condition, or a difference in opinion between the inmate and prison

medical staff over proper medical treatment does not constitute deliberate

indifference).

       Townsel’s pending motions are denied.

       AFFIRMED.




EN/Research                               3                                    09-35444